t c memo united_states tax_court frances l and gary l rambacher petitioners v commissioner of internal revenue respondent docket no filed date frances l and gary l rambacher pro sese andrew m winkler for respondent memorandum opinion goldberg special_trial_judge respondent determined additions to petitioners’ federal_income_tax for the taxable_year of dollar_figure pursuant to sec_6653 and for percent of the interest on dollar_figure the part of the underpayment due to negligence pursuant to sec_6653 unless otherwise indicated all section references are to the internal revenue - - code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations pursuant to sec_6653 and sec_6653 for the taxable_year this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time that they filed their petition petitioners resided in ironton ohio on date this court entered a stipulated decision in the underlying partnership proceeding anderson eguip associates v commissioner at docket no pursuant to sec_7481 that decision became final on date and thereafter respondent assessed taxes against petitioners for the and taxable years as computational adjustments the deficiency in the instant case is attributable to adjustments in the underlying partnership proceedings which resulted in automatic adjustments to petitioners' income pursuant to the provisions of the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 on date respondent issued a notice_of_deficiency to petitioners for the taxable_year the question of - petitioners' liability for negligence for was decided by this court in the case of rambacher v commissioner tcmemo_1998_124 affd without published opinion 194_f3d_1313 6th cir rambacher i petitioners were found liable for the additions to tax pursuant to sec_6653 and for pursuant to sec_7481 a a the decision in rambacher i became final on date the date on which the time allowed for filing a petition for a writ of certiorari with the u s supreme court expired ’ in the instant case respondent in a notice_of_deficiency dated date determined that petitioners were liable for additions to tax pursuant to sec_6653 and sec_6653 for the tax_year sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax in the amount of percent of the interest payable on the portion of any underpayment_of_tax which is attributable to negligence or intentional disregard of rules or regulations the order of the court_of_appeals for the sixth circuit lists petitioner wife as francis l rambacher in the case caption the unpublished order was entered on date rule rules of the supreme court of the united_states provides that a petition for a writ of certiorari is timely when filed within days after entry of the judgment q4e- in their petition petitioners contend petitioners were not negligent or did not intentionally disregard rules and regulations the internal_revenue_service irs did not respond to petitioners' request to inform petitioners as to how the irs made its negligence determination and that the statute_of_limitations bars respondent's action in this matter petitioners concede that the issue in this case is identical to the issue in rambacher i and have stipulated that record into this case since the issue decided by rambacher i is identical to the issue in this case we issued an order to show cause order on date asking petitioners to demonstrate why this case should not be decided on the same grounds as rambacher i petitioners’ response to the order was filed with this court on date the doctrine_of collateral_estoppel sometimes called issue preclusion generally applies to tax proceedings involving similar claims containing the same legal points or different tax years when there has been no change in the controlling facts or applicable legal principles 80_fsupp_340 w d okla affd 176_f2d_519 cir see also 333_us_591 collateral_estoppel has the dual purpose of petitioners now concede that the statute_of_limitations does not bar an assessment with respect to the tax_year protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 in 440_us_147 the supreme court established the following three-prong test for applying collateral_estoppel the issue presented in the subseguent litigation is in substance the same as the issue presented in the first case the controlling facts or legal principles have not changed significantly since the first judgment and special circumstances do not warrant an exception to the normal rules of preclusion building on the supreme court's analysis in montana this court has identified five criteria that must be satisfied for collateral_estoppel to apply they are the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may only be invoked against parties and their privies to the prior judgment the parties must have actually litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation see 90_tc_162 affd 904_f2d_525 9th cir on the basis of the record we find that all five conditions have been satisfied in the instant case and pursuant to the doctrine_of collateral_estoppel find that the holding in rambacher i is controlling here we therefore hold that petitioners are liable for the additions to tax pursuant to sec_6653 and for the taxable_year to reflect the foregoing an appropriate order and decision will be entered
